Citation Nr: 9934267	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the St. Paul Regional Office and Insurance Center (RO).  A 
notice of disagreement was received in October 1995, a 
statement of the case was issued in May 1996, the veteran 
testified at an RO hearing in May 1996, and a substantive 
appeal was received in July 1996.  

The Board notes that by rating decision in February 1999, the 
RO determined that clear and unmistakable error was not 
involved in a September 1979 rating decision which denied a 
claim of entitlement to service connection for low back 
syndrome.  A notice of disagreement was received in March 
1999, and a statement of the case was issued in September 
1999.  The record does not show that a substantive appeal has 
been received to date, and the clear and unmistakable error 
issue is therefore not in appellate status as of this time.  
38 U.S.C.A. § 7105(a) (West 1991). 


FINDINGS OF FACT

1.  By rating decision in September 1979, entitlement to 
service connection for low back syndrome was denied; the 
veteran was notified of this determination and furnished 
notice of appellate rights and procedures, but he did not 
initiate an appeal by filing a notice of disagreement. 

2.  Certain items of evidence received since the September 
1979 rating decision bear directly and substantially upon the 
matter under consideration, and are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

3.  The record includes a medical diagnosis of current low 
back disability, competent evidence of service incurrence, 
and medical evidence of a nexus to his period of active 
military service. 



CONCLUSION OF LAW

1.  The September 1979 rating decision denying entitlement to 
service connection for low back syndrome is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received subsequent to the September 1979 rating 
decision is new and material evidence, and the veteran's 
claim of entitlement to service connection for low back 
disability has been reopened. 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for low back disability is well-grounded.  38 U.S.C.A. 
§ 7105(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that entitlement to 
service connection for low back syndrome was denied by rating 
decision in September 1979.  The stated basis for that 
determination was that the evidence did not show that low 
back syndrome presently existed.  The veteran was notified of 
the September 1979 rating decision, but a notice of 
disagreement was not received to initiate an appeal.  
Accordingly, the September 1979 rating decision became final.  
38 U.S.C.A. § 7105(c).  The veteran subsequently requested 
that his claim be reopened, and the RO denied his request by 
rating decision in September 1995.  The present appeal 
ensued. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  When a veteran seeks to reopen 
a final decision based on new and material evidence, a three-
step analysis must be applied.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

At the time of the September 1979 rating decision, evidence 
of record included service medical records which documented 
low back complaints and treatment on several occasions during 
service, a 1979 statement from a Dr. John Knox to the effect 
that the veteran was under his care for lower back trouble 
since 1976, and the report of a September 1979 VA examination 
which included pertinent complaints, clinical findings, and a 
pertinent diagnosis of low back syndrome.  As noted above, 
the veteran's claim was denied at that time on the basis that 
he was not presently suffering low back disability.  A 
reading of the September 1979 rating decision reveals that 
the denial was based on the clinical findings and the VA 
examination report which included a notation under current 
complaints that the back was not bothering the veteran at 
that time. 

Evidence received subsequent to the September 1979 rating 
decision includes clinical records dated in 1978 from Dr. 
Knox which show treatment for low back complaints which show 
that the veteran (in 1978) told Dr. Knox that he had 
previously suffered lumbosacral trouble in service one and 
on-half years before.  Newly received evidence also includes 
April 1995 and May 1996 letters from Dr. Joseph N. Nilsson 
documenting treatment since 1988 for lower back complaints.  
In these letters, Dr. Nilsson refers to a chronic back 
problem since an inservice injury in February 1975. 

Given that the basis for the September 1979 denial of the 
veteran's claim was lack of a current disability, the newly 
received evidence from Dr. Nillson attesting to a current low 
back disability would appear to be sufficient to reopen the 
veteran's claim.  Such evidence is certainly significant and 
should be considered.  That is, the newly received evidence 
is new and material as defined by statute and pertinent 
caselaw, and the veteran's claim has been reopened.  

Next, the Board must determine whether the veteran's claim is 
well-grounded.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Further, the truthfulness of evidence is 
presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The statements from Dr. Nilsson may be sufficient in 
themselves to constitute medical evidence of a nexus to 
service under Caluza and Savage.  However, regardless of 
whether or not the statements from Dr. Nilsson are sufficient 
to well-ground the veteran's claim, the Board believes that 
the newly received clinical records dated in 1978 from Dr. 
Know are sufficient to show a continuity of symptomatology to 
provide the necessary nexus for well-grounded purposes.  
These clinical records detailing the various dates of 
treatment for low back problems when considered with the 
service medical records, including the report of separation 
examination in December 1977 which shows that the veteran 
complained of recurrent back pain, and service medical 
records as late as October 1977 showing treatment for low 
back pain, are sufficient to show a continuity of 
symptomatology.  In other words, the Board also finds the 
veteran's claim to be well-grounded under 38 U.A.C.A. 
§ 5107(a).  


ORDER

The veteran's claim of entitlement to service connection for 
low back disability has been reopened and is well-grounded.  
To this extent, the appeal is granted, subject to the 
provisions set forth in the following remand portion of this 
decision. 


REMAND

With a well-grounded claim arises a duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the record does not clearly show the exact nature 
of the veteran's low back disability.  Some post-service 
records refer to strain, and others refer to a disc problem.  
Further development to both obtain all pertinent private 
records as well as to schedule the veteran for an appropriate 
VA examination is therefore warranted.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers who have treated 
him for low back complaints since 
service.  After obtaining appropriate 
consents to the release of such records, 
the RO should contact all providers 
reported by the veteran, to include Dr. 
Joseph N. Nilsson, and request copies of 
all treatment records. 

2.  All VA medical records documenting 
any treatment for low back complaints 
should be obtained and made of record. 

3.  The veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of all 
low back disorders found to be present.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination, and all indicated special 
studies and tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion (for each 
disorder found to be present) as to 
whether it is at least as likely as not 
that such disorder(s) is related to the 
low back complaints and clinical findings 
noted in the veteran's service-medical 
records.  

4.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the expanded record 
should be reviewed de novo under all 
applicable laws and regulations 
(including 38 U.S.C.A. § 5107(b)) and the 
RO should determine whether entitlement 
to service connection for low back 
disability is warranted.  If the RO's 
decision is adverse to the veteran, then 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran and to 
ensure a de novo review under all applicable laws and 
regulations.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals







